Citation Nr: 1736768	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  14-09 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a low back condition, claimed as back problem.

2. Entitlement to service connection for an upper back condition, claimed as back problem.

3. Entitlement to hepatitis C as secondary to service-connected anxiety disorder, depressive disorder with post-traumatic stress disorder (PTSD) symptoms.

4. Entitlement to constipation, to include as secondary to service-connected anxiety disorder, depressive disorder with PTSD symptoms.

5. Entitlement to service connection for high cholesterol as secondary to service-connected anxiety disorder, depressive disorder with PTSD symptoms.

6. Entitlement to service connection for muscle spasms.


7. Entitlement to an increased initial rating in excess of 50 percent for anxiety disorder, depressive disorder with PTSD symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J. R.


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to May 1956.

This appeal comes before the Board of Veterans Appeals (Board) from a June 2010 and February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing. J. R. was also present as an observer, but did not testify at the hearing. A transcript of the hearing is part of the record. 

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back condition, claimed as back problem; entitlement to service connection for an upper back condition, claimed as back problem; entitlement to service connection for constipation, to include as secondary to service-connected anxiety disorder, depressive disorder with PTSD symptoms; entitlement to service connection for muscle spasms; entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder, depressive disorder with PTSD symptoms; and entitlement to an increased initial rating in excess of 50 percent for anxiety disorder, depressive disorder with PTSD symptoms are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 2017 statement in support of claim, and at the May 2017 videoconference hearing, the Veteran stated that he wished to withdraw his appeal concerning entitlement to service connection for hepatitis C as secondary to service-connected anxiety disorder, depressive disorder with PTSD symptoms.

2. In a May 2017 statement in support of claim, and at the May 2017 videoconference hearing, the Veteran stated that he wished to withdraw his appeal concerning entitlement to service connection for high cholesterol as secondary to service-connected anxiety disorder, depressive disorder with PTSD symptoms.



	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim for entitlement to service connection for hepatitis C as secondary to service-connected anxiety disorder, depressive disorder with PTSD symptoms, has been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of the appeal of the claim for entitlement to service connection for high cholesterol as secondary to service-connected anxiety disorder, depressive disorder with PTSD symptoms, has been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Issues Withdrawn 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (a). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 (b).

In this case, in a May 2017 statement in support of claim, as well as at the May 2017 videoconference hearing, the Veteran requested to withdraw the appeal of his claims for entitlement to service connection for hepatitis C as secondary to service-connected anxiety disorder, depressive disorder with PTSD symptoms, and high cholesterol as secondary to service-connected anxiety disorder, depressive disorder with PTSD symptoms. Hence, there remain no allegations of errors of fact or law for appellate consideration in regard to these issues. Accordingly, the Board does not have jurisdiction to review these appeals and these matters are dismissed.


ORDER

The appeal of the issue of entitlement to service connection for hepatitis C as secondary to service-connected anxiety disorder, depressive disorder with PTSD symptoms, is dismissed.

The appeal of the issue of entitlement to service connection for high cholesterol as secondary to service-connected anxiety disorder, depressive disorder with PTSD symptoms, is dismissed.


REMAND

I. Low Back Disability, Upper Back Disability, and Muscle Spasms

The Veteran contends that he has a low back disability, an upper back disability, and muscle spasms as a result of his service. Specifically, at the May 2017 videoconference hearing, the Veteran testified that he served as a firefighter in service and that about eight months into his service in Korea, a plane crashed with the pilot shot. The Veteran explained that he jumped off of the firetruck, ran to the plane, jumped onto the wing, and got the pilot out by lifting him out. The Veteran further explained that the pilot had all of his gear on, including his parachute, and that he probably weighed over 200 pounds. Because the pilot did not have his landing gear down, the Veteran had to stand on the wing and did not use a ladder. The Veteran contends that at the time he was only 17 years old, and although he felt he was hurt, he did not go to sickbay because he was young and did not want to look weak. 

Additionally, in an August 2017 statement, the Veteran states that during his in-service firefighter training he did a lot of lifting, and climbed up and down ladders with heavy equipment, such as large firehoses. The Veteran asserts that "[d]ue to all of the heavy lifting and strenuous activities during my training, I started experiencing back pain." Again, the Veteran remembers the emergency landing with the injured pilot who could not exit the plane on his own. The Veteran reiterates that he helped carry the pilot to safety, which required heavy lifting of the pilot with his gear. The Veteran contends that, "[t]his incident exacerbated my back pain. I pushed through the pain because I thought it was due to the heavy training and would eventually subside but my back was never the same even after returning to the U.S. after 18 months."

At the May 2017 videoconference hearing, the Veteran, through his representative, requested an additional VA examination to determine the etiology of his back disabilities and muscle spasms. The Veteran contends that his disabilities were incorrectly phrased as secondary to his PTSD when the Veteran states that his back disabilities and muscle spasms are the result of his service, to include the incidents noted above. Therefore, the Veteran asserts that his assertions as to his injury in-service were not properly considered at the November 2012 VA examination.

The November 2012 VA examination indicates diagnoses of chronic cervical strain with spondylosis and degenerative disc disease, and chronic thoracolumbar strain with spondylosis and degenerative disc disease. The VA examination, however, does not indicate whether the Veteran has a separate and current diagnosis of muscle spasms, or sciatica. See May 2017 videoconference hearing transcript (noting a diagnosis of sciatica). Moreover, the VA examination report includes the onset of pain in 1999, but does not indicate the asserted in-service injuries noted above. The VA examiner opined that the claimed condition is less likely than not due to or the result of the Veteran's service-connected condition acquired psychiatric disorder. The examiner provided the following rationale:

"There is no pathophysiologic connection between PTSD and the back/ neck condition, chronic strain with spondylosis and degenerative disc disease. Provided medical records indicate that the Veteran has been diagnosed with 'Low Back Pain' as of 12/16/2004 and 'Neck Pain' as of 08/06/2008. In-service records do not show any history of back/ neck pain condition."

Therefore, upon review of the record, with consideration of the Veteran's contentions made at the May 2017 videoconference hearing, the Board remands this matter for an new VA examination and opinion. Upon remand, the Board directs the VA examiner to clarify the Veteran's back disabilities, to include any muscle spasms, and to opine as to the etiology of the Veteran's diagnosed disabilities with consideration of the Veteran's assertions as to his in-service injuries. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that the examiner should view the Veteran as a reliable historian as to her service and his report of her activities in service).

II. Constipation, to Include as Secondary to Service-Connected Anxiety Disorder, Depressive Disorder with PTSD Symptoms

The Veteran contends that he has constipation as a result of his service, to include as secondary to his service-connected anxiety disorder, depressive disorder with PTSD symptoms. Specifically, at the May 2017 videoconference hearing, the Veteran asserted that his constipation is secondary to the use of psychiatric medications, and possibly secondary to the prescribed medication for his muscle spasms, Baclofen. 

At the May 2017 videoconference hearing, the Veteran, through his representative, explained that although the November 2012 VA examination includes an opinion regarding whether the Veteran's constipation is etiologically related to the Veteran's acquired psychiatric disorder, it does not include an opinion concerning whether the Veteran's constipation is etiologically related to the medications used to treat his service-connected anxiety disorder, depressive disorder with PTSD symptoms.

The November 2012 VA examination includes a diagnosis of constipation. The examiner noted constipation beginning in 1999, with a worsening of his condition as a side-effect of his back pain medications. The examiner opined that the claimed condition is less likely than not due to or the result of the Veteran's service-connected condition acquired psychiatric disorder. The examiner provided the following rationale: 

"Although stress has been linked to IBS, there is no pathophysiologic connection between PTSD and chronic constipation. Provided medical records indicate that the Veteran has been diagnosed with 'steatosis' as of 08/06/08. In-service records do not show any history of constipation."

Therefore, upon review of the record with consideration of the Veteran's contentions made at the May 2017 videoconference hearing, the Board remands this matter for an addendum opinion. Upon remand, the Board directs the VA examiner to specifically opine as to the etiology of the Veteran's condition secondary the Veteran's treatment (prescribed medications) for his service-connected anxiety disorder, depressive disorder with PTSD symptoms.

III. Increased Initial Rating in Excess of 50 Percent for Anxiety Disorder, Depressive Disorder with PTSD Symptoms 

In February 2014 the RO issued a rating decision granting service connection for anxiety disorder, depressive disorder with PTSD symptoms. In June 2014, the Veteran submitted an NOD, requesting an increased rating in excess of 50 percent of his service-connected anxiety disorder, depressive disorder with PTSD symptoms. However, the RO has not yet issued an SOC addressing the issue. Therefore, the Board must remand this issue for the RO to issue an SOC and to provide the Veteran and his representative an opportunity to perfect an appeal. Manlicon, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA or private treatment records. Should they exist, associate such with the electronic claims record.

2. Thereafter, return the claims file to the November 2012 VA examiner who performed the VA examination of the Veteran's intestinal condition (claimed as constipation), or, if the examiner is unavailable, to another suitably qualified examiner. The VA examiner is to provide an addendum VA medical opinion regarding the etiology of the claimed constipation condition, to include as secondary to the Veteran's service-connected anxiety disorder, depressive disorder with PTSD symptoms. If it is determined that another examination is needed to provide the required opinions, the Veteran must be afforded the appropriate VA examination. The examiner must note that the claims file was reviewed. 

After a review of the claims file, the examiner must respond to the following:

a.) Is it at least as likely as not that the constipation condition is caused or aggravated (increased in severity) by service-connected anxiety disorder, depressive disorder with PTSD symptoms?

b.) Is it at least as likely as not that constipation condition is caused or aggravated (increased in severity) by medications prescribed specifically for the treatment of his service-connected anxiety disorder, depressive disorder with PTSD symptoms?

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of the severity of the nonservice-connected disorder before the on-set of aggravation. 

A detailed rationale for the opinion must be provided. Review of the entire claims file is required. The examiner is specifically directed to the Veteran's testimony at the May 2017 videoconference hearing. The Veteran asserted that his constipation is secondary to the use of psychiatric medications, and possibly secondary to the prescribed medication for his muscle spasms, Baclofen See May 2017 hearing transcript.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After completing directive (1), schedule the Veteran for the appropriate  VA examination to determine the nature and etiology of the Veteran's current back disabilities. The electronic claims file, to include the Veteran's service treatment records, lay statements and testimonies, and treatment records, must be reviewed by the examiner. The examiner is specifically directed to the Veteran's May 2017 videoconference hearing testimony. See May 2017 hearing transcript.

After reviewing the claims file and examining the Veteran, the examiner must respond to the following:

a.) Clarify the Veteran's diagnosed back disabilities. See May 2017 videoconference hearing transcript (noting back spasms and a previous diagnosis of sciatica).

b.) For each diagnosed disability, the examiner is to opine as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's back disability had its onset in service or is otherwise related to his active duty service, to include the Veteran's asserted in-service training as a firefighter and in-service injury assisting an injured pilot out of a jet.

A detailed rationale for the opinion must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

In rendering the requested opinion, the examiner should 's attention is directed to the Veteran's May 2017 testimony and August 2017 statement. The Veteran testified that he served as a firefighter in service and that about eight months into his service in Korea, a plane crashed with the pilot shot. The Veteran explained that he jumped off of the firetruck, ran to the plane, jumped onto the wing, and got the pilot out by lifting him out. The Veteran further explained that the pilot had all of his gear on, including his parachute, and that he probably weighed over 200 pounds. Because the pilot did not have his landing gear down, the Veteran had to stand on the wing and did not use a ladder. The Veteran contends that at the time he was only 17 years old, and although he felt he was hurt, he did not go to sickbay because he was young and did not want to look weak. 

Additionally, in an August 2017 statement, the Veteran states that during his in-service firefighter training he did a lot of lifting, and climbed up and down ladders with heavy equipment, such as large firehoses. The Veteran asserts that "[d]ue to all of the heavy lifting and strenuous activities during my training, I started experiencing back pain." Again, the Veteran remembers the emergency landing with the injured pilot who could not exit the plane on his own. The Veteran reiterates that he helped carry the pilot to safety, which required heavy lifting of the pilot with his gear. The Veteran contends that, "[t]his incident exacerbated my back pain. I pushed through the pain because I thought it was due to the heavy training and would eventually subside but my back was never the same even after returning to the U.S. after 18 months."

The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. After the development directed above has been completed, readjudicate the issues on appeal. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

5. Pertaining to the issue of entitlement to an increased initial rating in excess of 50 percent for anxiety disorder, depressive disorder with PTSD symptoms, evaluate the evidence of record, and, after completing any development deemed necessary, issue an SOC. The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this matter. 38 C.F.R. § 20.302 (b) (2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


